Citation Nr: 0709020	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for a low back disorder 
claimed as secondary to service-connected DJD of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the claim for an 
increased rating and the claim for service connection. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On the claim for increase, the Board observes that the 
veteran had sought treatment from the Providence VA Medical 
Center prior to his January 2004 VA examination. The records 
on file do not contain the notes regarding that treatment.  
Additionally, the medical evidence of record is in conflict 
regarding the current condition of the veteran's right knee 
disorder.  The veteran submitted a June 2004 submit by Dr. 
Fallon, which indicated that the veteran has an altered gait.  
On the January 2004 VA examination, the veteran's gait was 
found to be normal.  To correctly assess the veteran's 
current disability, all records of treatment must be 
considered.  Therefore, the VA medical records must be 
obtained for the file.

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in January 2004.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a). Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Since the last examination was over 3 years ago and there is 
a dispute as to the nature of the veteran's right knee 
symptomatology, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.

On the claim for secondary service connection for a low back 
disorder, the Board finds that a remand for further 
development is in order.  There are three opinions of record 
regarding whether the veteran has a low back disorder which 
is the result of his service connected right knee.  The 
first, from Dr. Horan in December 2003, states merely that 
the veteran's low back pain is due to his right knee injury.  
The second, from the veteran's January 2004 VA examination, 
indicates that the veteran's right knee is not at least as 
likely as not the cause of his low back disorder.  The third, 
from Dr. Fallon in June 2004, states that the veteran's 
"knee condition has altered his [gait] which then 
contributes to his back problems."  Unfortunately, the Board 
is unable to rely on any of these opinions for ratings 
purposes.

The opinions of record do not adequately address the 
veteran's medical history and are in direct conflict 
regarding the veteran's current state.  The veteran's private 
treatment records show that he suffered a low back injury in 
October 1994 while at work.  There are no records of specific 
low back treatment prior to October 1994.  None of the 
opinions address this possible intercurrent cause.  Also, the 
January and June 2004 opinions disagree on whether the 
veteran has an altered gait as a result of his right knee 
disorder.  As noted above, there are recent, outstanding VA 
treatment records pertaining to the veteran's right knee.  
The January 2004 opinion indicates that the veteran had his 
third effusion drain and first steroid injection five weeks 
prior to the examination.  There is no record of the 
veteran's symptomatology at that time, or at the previous 
effusion drains.  The January 2004 opinion also indicates 
that the veteran's claims file was not available for review.  
The June 2004 opinion was from a private doctor who had been 
a part of the veteran's treatment for eighteen years, and his 
description of altered gait is entitled to some weight.  
However, with the absence of discussion of the work accident 
and no indication of altered gait in the treatment records 
currently in the claims file, the Board cannot rely on that 
opinion either.  The veteran's symptomatology, in particular 
the veteran's gait, is critical to a proper weighing of the 
opinions both for and against service connection.  Therefore, 
the Board must also remand the service connection claim for 
the above records.  In light of the conflicting medical 
opinions, the Board must also remand for a medical opinion to 
clarify the record.

The letter from Dr. Fallon also indicated that he had treated 
the veteran for disc disease for many years.  However, the VA 
examination report indicated x-rays of the lumbar spine were 
normal with no degeneration noted.  This is another 
discrepancy in the record that must be resolved, and, to do 
so, attempts should be made to obtain the veteran's treatment 
records from Dr. Fallon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Providence VA medical system for 
treatment concerning the right knee and/or 
low back from 2002 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Ask the veteran to complete a release 
authorizing VA to request his complete 
medical records from Dr. Fallon.  If he 
does so, the RO should request that the 
physician submit actual treatment records, 
not summaries.  If any attempts to obtain 
the records are unsuccessful, the veteran 
should be informed of this fact and given 
an opportunity to obtain the records 
himself.

3.  After receiving the VA and private 
medical records, to the extent available,  
schedule the veteran for an evaluation to 
evaluate the veteran's right knee and low 
back symptomatology.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right knee 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  The examiner should also 
determine (1) the diagnosis of any low 
back disorder(s) which may be present, and 
(2) whether any such low back disorder is 
as likely as not caused or aggravated by 
the service connected right knee disorder.  

Given the conflicting opinions discussed 
above, the examination should be performed 
by an orthopedic specialist.  The VA 
examination should determine the current 
nature and severity of his right knee 
disabilities.  The December 2003, January 
2004 and June 2004 medical opinions should 
be discussed.  The opinion should also 
address the impact, if any, of the October 
1994 work accident on the veteran's 
current disabilities.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



